Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/2021 has been entered.

Claim Rejections Withdrawal
Applicant’s amendment of Claims 11 and 16 is acknowledged. Thus, the claim rejection under 112(b) is withdrawal. 
	
Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 6 and 9 rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Patent Pub. No. 2007/0132030) of record, in view of Huang (U.S. Patent Pub. No. 2011/0310514). 
	Regarding Claim 1
	FIG. 4 of Chen discloses a semiconductor integrated circuit comprising: a first power line configured for receiving a first voltage (VDD) corresponding to an external voltage; 5a second power line for receiving a second voltage (VCC) set greater than the first voltage; a third power line configured for receiving a third voltage (VSS) set less than the first voltage and the second voltage; and 10a protection circuit (20) including a PMOS transistor (Mp) connected between the first power line and the second power line and receiving the second voltage, and a NMOS transistor (Mn) connected between the PMOS transistor and the third power line, a pnpn parasitic path selectively generated in the PMOS transistor and the NMOS transistor, when the first voltage becomes greater than the second voltage due to a surge voltage (FIG. 3). 
Chen fails to explicitly disclose “the second voltage as a body voltage of the PMOS transistor”.
	FIG. 2 of Huang discloses a similar semiconductor integrated circuit, comprising: a first power line receiving a first voltage (SIN), a second power line (W) for receiving a second voltage; and a third power line receiving a third voltage (VSS), wherein the second power line receives the second voltage as a body voltage of the PMOS transistor.


	Regarding Claim 6
	FIG. 4 of Huang discloses a capacitor (parasitic capacitor between ENDIN and W) generated between the first power line (ENDIN) and the second power line (W) to control on/off operations of the protection circuit when a voltage difference is no more than a threshold voltage of a pn diode (D). Furthermore, the recitation “to control on/off operations of the protection circuit when a voltage difference is no more than a threshold voltage of a pn diode” is only a statement of the inherent properties of the device. When the structure recited in the prior art is substantially identical to that of the claimed invention, then the claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01

	Regarding Claim 9
	FIG. 2 of Huang discloses a 25body of the NMOS transistor (QDN) is electrically connected with the third22PA3886-0 power line (VSS).
	
Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Chen and Huang, in view of Groeseneken (U.S. Patent No. 6,570,226) of record. 
	Regarding Claim 2
	Chen as modified by Huang discloses Claim 1.
Chen as modified by Huang fails to explicitly disclose “the pnpn parasitic path includes a pnp bipolar transistor and an npn bipolar transistor generated in the PMOS transistor and the NMOS transistor of the protection circuit, the pnp bipolar transistor includes a base connected to the second power line, an emitter connected to the first power line, and a collector connected to the third power line; and the npn bipolar transistor includes a base connected to the collector of the pnp bipolar transistor, an emitter connected to the third power line, and a collector connected to the second power line”.
	FIGS. 5-6 of Groeseneken disclose a similar semiconductor integrated circuit, wherein the pnpn parasitic path includes a pnp bipolar transistor and an npn bipolar transistor generated in the PMOS transistor (699) and the NMOS transistor (600) of the protection circuit, the pnp bipolar transistor includes a base connected to the second power line (n-well), an emitter connected to the first power line (69), and a collector connected to the third power line; and the npn bipolar transistor includes a base connected to the collector of the pnp bipolar transistor, an emitter connected to the third power line, and a collector connected to the second power line. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Chen, as taught by Groeseneken. The ordinary artisan would have been motivated to modify Chen in the above manner .

Claims 3-5 rejected under 35 U.S.C. 103 as being unpatentable over Chen and Huang, in view of Inaba (U.S. Patent Pub. No. 2012/0319164) of record. 
	Regarding Claim 3
	Chen as modified by Huang discloses Claim 1.
Chen as modified by Huang fails to disclose “the pnpn parasitic path is selectively generated in the protection circuit when a voltage difference between the first voltage and the second voltage is no less than a threshold voltage of a pn diode”.
	FIG. 1 of Inaba discloses a similar semiconductor integrated circuit, wherein the pnpn parasitic path is selectively generated in the protection circuit when a voltage difference between the first voltage and the second voltage is no less than a threshold voltage of a pn diode (Di). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Chen, as taught by Inaba. The ordinary artisan would have been motivated to modify Chen in the above manner for the purpose of providing ESD protection (Para. 18 of Inaba).
	
	Regarding Claim 4
	FIG. 1 of Inaba discloses a holding voltage control circuit (Di) connected between the first power line and the protection circuit.


	FIG. 1 of Inaba discloses the holding voltage control circuit comprises a pn diode including an anode connected to the first power line and a cathode connected to the protection circuit.

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Chen and Huang, in view of Voldman (U.S. Patent No. 5,610,791) of record. 
	Regarding Claim 7
	Chen as modified by Huang discloses Claim 1, comprising: input/output pads; an electrostatic discharge (ESD) protection circuit connected between the input/output pads, the first power line and the third 5power line to discharge static electricity flowing from the input/output pads; a first ESD clamp (32) connected between the first power line and the third power line to discharge static electricity flowing into the first power line.
Chen as modified by Huang fails to explicitly disclose “a second ESD clamp connected between the second power line and the third power line to discharge static electricity flowing into the second power line”.
	FIG. 3 of Voldman discloses a similar semiconductor integrated circuit, comprising: a first ESD clamp (11) connected between the first power line (1) and the third power line (Vss) to discharge static electricity flowing into the first power line; and 10a second ESD clamp (13) connected between the second power line (2) and the third power line to discharge static electricity flowing into the second power line. 
.

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Chen and Huang, in view of Sung (U.S. Patent Pub. No. 2007/0267701) of record. 
	Regarding Claim 10
	Chen as modified by Huang discloses Claim 1.
Chen as modified by Huang fails to explicitly disclose “a body of the NMOS transistor receives a voltage less than the voltage of the third power line”.
	FIG. 5 of Sung discloses a similar semiconductor integrated circuit, comprising: a body of the NMOS transistor receives a voltage (104) less than the voltage of the third power line [0064].
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Chen, as taught by Domanski. The ordinary artisan would have been motivated to modify Chen in the above manner for the purpose of withstanding high voltage static electricity (Para. 5 of Sung).

Claims 11-13 rejected under 35 U.S.C. 103 as being unpatentable over Sung, in view of Lee (U.S. Patent No. 6,171,891) of record, in view of Okushima (U.S. Patent Pub. No. 2004/0155291)
Regarding Claim 11
	FIG. 5 of Sung discloses a semiconductor integrated circuit structure comprising: a semiconductor substrate [0054]; a p-well (42, FIG. 10); 10an n-well (52, FIG. 11); a gate (54), a source (56), and a drain (57) of a PMOS transistor formed in the n-well; a gate (44), a source (46) and a drain (47) of an NMOS transistor formed in the p-well corresponding to a body region of NMOS transistor; a first power line (VDD) electrically connected to the source of the PMOS transistor; a second power line (102) electrically connected to the n-well corresponding to a body region (FIG. 11) of the PMOS transistor, the second power line and the first power line being arranged at a predetermined gap to form a capacitor (inherent between two conductive lines); and a third power line (VSS) electrically connected to the source of the NMOS transistor, 20wherein the first power line receives an external voltage, the second power line receives a second voltage set greater than the first voltage [0060], and the third power line receives a third voltage (VSS) less than the first voltage and the second voltage.
Sung fails to explicitly disclose “15a p-well formed in the semiconductor substrate; “an n-well formed in the p-well”; “the capacitor formed between the second power line and the first power line “to prevent a pnpn parasitic path between the PMOS transistor and the NMOS transistor when a voltage difference between the first power line and the second power line is less than a threshold voltage of a pn diode”.
FIG. 1 of Lee discloses a similar semiconductor integrated circuit structure comprising: a semiconductor substrate (12); a p-well (14) formed in the semiconductor substrate; 10an n-well (16) formed in the p-well; a gate (18B), a source (32), and a drain 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Sung, as taught by Lee. The ordinary artisan would have been motivated to modify Sung in the above manner for the purpose of enhancing ESD performance (Col. 1, Lines 9-11 of Lee).
Sung as modified by Lee fails to explicitly disclose “the capacitor formed between the second power line and the first power line “to prevent a pnpn parasitic path between the PMOS transistor and the NMOS transistor when a voltage difference between the first power line and the second power line is less than a threshold voltage of a pn diode”.
FIG. 2 of Okushima discloses a similar semiconductor integrated circuit structure comprising: a (parasitic) capacitor formed between the second power line (electrically connected to the body region of 712) and the first power line (VDD) to prevent a pnpn parasitic path between the PMOS transistor (712) and the NMOS transistor (711) when a voltage difference between the first power line and the second power line is less than a threshold voltage of a pn diode (781). Furthermore, the recitation “to prevent a pnpn parasitic path between the PMOS transistor and the NMOS transistor when a voltage difference between the first power line and the second power line is less than a threshold voltage of a pn diode” is only a statement of the inherent properties of the device. When the structure recited in the prior art is substantially identical to that of the claimed invention, then the claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Sung, as taught by Okushima. The ordinary artisan would have been motivated to modify Sung in the above manner for the purpose of providing ESD protection (Para. 156 of Okushima).

	Regarding Claim 12
	Sung discloses a first body contact (47) formed in the p-well (42, FIG. 10) and electrically connected with the third power line (VSS); and a second body contact (57) formed in the n-well (52, FIG. 11) and electrically 5connected with the second power line (104).

	Regarding Claim 13
	Sung discloses a first body contact (48) formed in the p-well (42, FIG. 10) to receive a voltage (VBB) iolower than the third voltage (VSS) applied to the third power line [0064]; and a second body (58) contact formed in the n-well (52, FIG. 11) and electrically 5connected with the second power line (102).

Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Sung, Lee and Okushima, in view of Lee’66 (U.S. Patent Pub. No. 2018/0145066) of record. 
	Regarding Claim 14

	Sung as modified by Lee and Okushima fails to disclose “15a deep n-well formed in the semiconductor substrate to surround the p-well; and a third body contact formed in the deep n-well and electrically connected with the first power line”.
	FIG. 3 of Lee’66 discloses a similar semiconductor integrated circuit, comprising: a deep n-well (110) formed in the semiconductor substrate (10) to surround the p-well (120); and a third body contact (112) formed in the deep n-well and electrically connected with the first power line (Anode). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Sung, as taught by Lee’66. The ordinary artisan would have been motivated to modify Sung in the above manner for the purpose of preventing latch up effect (Para. 3 of Lee’66).

Claims 16-19, 21 and 22 rejected under 35 U.S.C. 103 as being unpatentable over HE (U.S. Patent Pub. No. 2014/0197450), in view of Huang (U.S. Patent Pub. No. 2011/0310514)
	Regarding Claim 16
	FIG. 12 of HE discloses a semiconductor integrated circuit structure comprising: a semiconductor substrate (100); a first n-well (500) formed in the semiconductor substrate; a p-well (511) formed in a portion of the first n-well; a second n-well (512) formed in a portion of the p-well; a third n-well (521) formed at one side of the first n-well; a gate (516), a source (517), and a drain (515) of an NMOS transistor formed in 
HE fails to disclose “a gate, a source, and a drain of a PMOS transistor formed in the second n-well corresponding to a body region of the PMOS transistor”; “a first power line electrically connected to the diode region and the source of the PMOS transistor; a second power line electrically connected to the body region of the PMOS transistor; a third power line electrically connected to the source of the NMOS transistor; and a capacitor formed between the first power line and the second power line to prevent a pnpn parasitic path between the PMOS transistor and the NMOS transistor, when a voltage difference between the first power line and the second power line is less than a threshold voltage of a pn diode, wherein the first power line receives a first voltage, the second power line receives a second voltage set greater than the first voltage, and the third power line receives a third voltage set less than the first and second voltages”.
	FIG. 2 of Huang discloses a similar semiconductor integrated circuit, comprising a gate, a source, and a drain of a PMOS transistor (QP1) formed in the second n-well (FIG. 3) corresponding to a body region of the PMOS transistor; a second power line (W) electrically connected to the body region of the PMOS transistor, a first power line electrically connected to the diode region (D) and the source of the PMOS transistor (FIG. 4); a third power line (VSS) electrically connected to the source of the NMOS transistor; and a (parasitic) capacitor formed between the first power line and the second power line, wherein the pnpn parasitic path is generated in the p-well, the source of the NMOS transistor, the second n-well and the drain of the PMOS transistor. The recitation “to prevent a pnpn parasitic path between the PMOS transistor and the 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of HE, as taught by Huang. The ordinary artisan would have been motivated to modify HE in the above manner for the purpose of increasing the operation voltage range (Para. 2 of Huang).

	Regarding Claim 17
	FIG. 12 of HE discloses a first body contact (518) formed in the p-well (511) and electrically connected with the third power line (130); and a second body (540) contact formed in the first n-well (500) and electrically 5connected with the first power line (110). FIG. 3 of Huang discloses a third body contact formed in the second n-well and electrically connected with the second power line (W).

	Regarding Claim 18
	FIG. 12 of HE discloses a first body contact (518) formed in the p-well (511) to receive a voltage iolower than the voltage applied to the third power line [0028]; and a 
	
	Regarding Claim 19
	FIG. 14 of HE discloses a fourth body contact (640) formed in the third n-well (600),Page 8 of 19U.S. Serial No.: 16/674,345PATENT DOCKET: PA3886-0wherein the fourth body contact is electrically connected with the first power line (110). FIG. 2 of Huang discloses the source of the PMOS transistor (QP1) is electrically connected with the first power line. Therefore, HE as modified by Huang reads on the claim limitation.

	Regarding Claim 21
	FIG. 2 of Huang discloses the gates of the PMOS transistor and the NMOS transistor are floated.
	
	Regarding Claim 22
	FIG. 4 of Huang discloses the diode region (D) includes a p-type impurity region and the first power line (ESD) is electrically connected to the p-type impurity region.

Response to Arguments
Applicant’s arguments with respect to Claims 1, 11 and 16 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892